Exhibit 10.1

 

CANADIAN CANNABIS CORP

100 RUTHERFORD ROAD SOUTH

BRAMPTON, ON L6W 2J2

 

Novo Healthnet Limited

309 Pennsylvania Ave., 2nd Floor

Concord, ON L4K 5R9

Attention: Kim Wei, CEO

 

Re Letter of Intent for the Acquisition by Canadian Cannabis Corp. of 61% of the
issued and outstanding equity stock of Novo Healthnet Limited in exchange for
Common Stock of Canadian Cannabis Corp.

 

Dear Kim:

 

This binding letter of intent (“LOI” or “Letter”), is to generally record terms
and conditions of the proposed agreement whereby Canadian Cannabis Corp., a
Delaware corporation (“CCC”) will acquire sixty-one (61%) of the issued and
outstanding shares of Novo Healthnet Limited, a limited company incorporated
under the laws of the province of Ontario (“MIL”), from ALMC-ASAP Holdings Inc.
(“AAH”), in exchange for shares of the common stock of CCC. This Letter
represents our good-faith intention to negotiate and enter into a definitive
agreement in a form acceptable to CCC, NHL and AAH (the “Party” or “Parties”).

 

This Letter is intended to be a binding agreement between us, subject to
execution of the Definitive Agreement (as defined below in Section 11) for any
reason.

 

Statements below as to what we, or you, will do, or agree to do, or the like,
are so expressed for convenience only, and are understood in all instances to be
subject to our mutual continued willingness to complete the Transaction.

 

The following paragraphs reflect our understanding of the Transaction (as
defined below) but do not constitute a complete statement of, or legally binding
or enforceable agreement or commitment, with respect to the matters described
therein:

 

1. Structure: The Parties intend to enter into a share exchange or other similar
business combination in which:

 

i.Prior to, and as a condition of closing, NHL will take the necessary and
appropriate steps to exercise or cancel all restricted stock, convertible
securities, options or other instruments or securities from which to acquire
stock of NHL.

  

ii.CCC will issue 2,000,000 shares of its common stock in exchange for a part of
the issued and outstanding shares of NHL held by AAH (the “Transaction”). Upon
the completion of the Transaction, the current shareholders of AAH or their
designate, will hold, directly or indirectly, 2,00,000 shares of the common
stock of CCC.

 



 

 

 

iii.Upon completion of the Transaction, CCC will hold sixty-one (61%) of the
issued and outstanding shares of NHL and CCC will be the majority shareholder of
NHL.

  

iv.CCC will be able to appoint 3 directors to the Board and 2 officers of NHL;
one in an operations role and the Secretary/Treasurer following the Transaction.

 

2. Due Diligence: The Parties will work promptly to carry out all required due
diligence in respect of the proposed Transaction including without limitation,
the completion of standard business, legal and other inquiries and a review of
applicable laws and regulations. The Parties will afford each other, its
employees, auditors, legal counsel, and other authorized representatives all
reasonable opportunity and access during normal business hours to inspect and
investigate the business and financial affairs of the other Party.

 

3. Definitive Agreement. We mutually agree to proceed reasonably and in good
faith toward negotiation and execution of definitive documentation which shall
contain the terms and conditions set out in the LOI and such other terms,
conditions, indemnities, representations, warranties, covenants as are customary
for transactions of this nature (the “Definitive Agreement”). The Parties shall
cooperate in structuring the Transaction in the most effective manner having
regard to applicable tax, corporate, and securities laws.

 

4. Regulatory Approvals and Contractual Consents: Each of the Parties will use
its commercially reasonable best efforts to obtain:

 

i.the necessary board approvals and shareholder approvals for the Transaction
prior to the execution of the Definitive Agreement; and

  

ii.all necessary regulatory approvals (including approvals from any licensing
authorities) and third Party consents and the necessary shareholder approvals
prior to the closing of the Transaction and to cooperate in providing any
submissions necessary to effect the Transaction.

 

5. Other Conditions. The Definitive Agreement shall include, but will not be
limited to, the following:

 

i.the Parties having completed a due diligence investigation the results of
which are satisfactory to the Parties in their sole discretion;

  

ii.at the time of the Transaction, NHL shall have discharged the entire current
balance of debenture debt on the NHL balance sheet to ICC Healthnet Canada Inc.,
in the approximate amount of $3,000,000.00;

 



2

 

 

iii.at the time of the Transaction, NHL will have no liabilities, contingent or
otherwise, unless such liabilities have been specifically agreed to by CCC in
writing;

  

iv.NHL will not be debarred or lose its status with any third-Party or
government payor for the provision of medical and rehabilitation services as a
result of the Transaction;

  

v.NHL will have received all regulatory approvals required to complete the
Transaction;

  

vi.the Parties agreement to cooperate to prepare for filing the necessary
current reports with the Securities and Exchange Commission with respect to the
Transaction, including a Form 8-K, within the regulatory required time limits
following the closing of the Transaction

  

vii.the representations and warranties of contained herein shall be true and
correct in all material respects as of the closing of the Transaction; and

  

viii.no material adverse change shall have occurred in the business, assets,
liabilities, results, financial condition, affairs or prospects of NHL from the
date hereof to the closing of the Transaction.

 

6. Resignation or Removal of Officers and Directors: At the closing of the
Transaction, CCC will have the opportunity to appoint their own officers and
directors in NHL, according to the shareholder agreement allocation of seats
permitted to AAH.

 

7. Confidentiality: Each Party agrees that, subject to compliance with
applicable laws, it will keep confidential, and not release to any other person,
this proposal, the contents of this Letter of Intent and any of the proprietary
business, technical or other information obtained by it during its due diligence
inquiries and any related negotiations. Each Party’s obligations in this respect
shall survive the closing of the Transaction or any termination of the proposed
Transaction between the Parties or the termination of this LOI.

 

8. Disclosure: No public announcement concerning the Transaction contemplated
herein or the status of the discussions between the Parties hereto shall be made
by either Party unless and until the same has been approved by both Parties
hereto, unless such disclosure is required by any government laws, rules or
regulations, by any government regulatory authorities or any stock exchange
having jurisdiction over either Party provided prior written notice is provided
to the other Party respecting such disclosure or public announcement and such
Party has been provided reasonable opportunity to review and comment on the
proposed disclosure.

 



3

 

 

9. Costs: The Parties will each be solely responsible for and bear their own
respective expenses, including, without limitation, expenses of legal counsel,
accountants, and other advisors, incurred at any time in connection with
pursuing or consummating the Transaction. Each Party’s obligations in this
respect shall survive the closing of the Transaction or any termination of the
proposed Transaction between the Parties. It is expressly understood that CCCs’
counsel will be responsible for preparing the documents required to complete the
Transaction including the filing statement required to be filed with the
Exchange in connection with the Transaction. Further that CCC will bear the
costs for completion of the BDO audit.

 

10. Exclusivity: The Parties hereby agree that until the Termination Date (as
defined below) and the date the Parties enter into the Definitive Agreement,
that neither Party, their respective directors, officers, agents and
representatives will not, directly or indirectly:

 

isolicit, initiate or encourage the initiation of any expression of interest,
inquiries or proposals regarding, constituting or that may reasonably be
expected to lead to any merger, amalgamation, take-over bid, tender offer,
arrangement, recapitalization, liquidations, dissolution, share exchange, sale
of material assets involving the Parties or a proposal or offer to do so (the
“Acquisition Proposal”) (including without limitation, any grant of an option or
other right to take any such action);

  

ii.participate in any discussions or negotiations regarding an Acquisition
Proposal;

  

iii.accept or enter into, or propose publicly to accept or enter into, any
agreement, letter of intent, memorandum of understanding or any arrangement in
respect of an Acquisition Proposal; and

  

iv.otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any person to do any of the foregoing.

 

11. Binding Effect: The consummation of the Transaction is subject to the
completion of the Definitive Agreement. The Definitive Agreement is subject to
the board approval of each of the Parties.

 

12. Termination: If the Definitive Agreement is not negotiated and executed by
both Parties on or before February 12, 2015, or such other date as agreed to by
the Parties, (the “Termination Date”) the terms of this LOT will be of no
further force or effect except for Section 7 (Confidentiality), Section 9
(Costs) and Section 13 (Governing Laws). Section 7 (Confidentiality) and Section
13 (Governing Laws) will remain in effect for a period of one (1) year following
the Termination Date if this LOI is terminated.

 

13. Governing Laws: This Letter of Intent will be governed by and be construed
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. The Parties agree that any dispute arising out of or
relating to this LOI shall be subject to the exclusive jurisdiction of the
courts in and for the Province of Ontario and each Party agrees to submit to the
personal and exclusive jurisdiction and venue of such courts. Governing law and
jurisdiction regarding the Definitive Agreement shall be negotiated between and
agreed to by the Parties and set out in the Definitive Agreement.

 



4

 

 

If the terms outlined above are acceptable to you please sign and date this
Letter in the space provided below and return a signed copy to the undersigned.

 

  Very truly yours,       CANADIAN CANNABIS CORP.       By /s/ Benjamin Ward    
Benjamin Ward, President & CEO

 

ACKNOWLEDGED AND AGREED to in Concord on the 5th day of January 2015.

 

  NOVO HEALTHNET LIMITED         By /s/ Kim Wei     Kim Wei, CEO        
ALMC-ASAP HOLDINGS INC.         By /s/ Robert Mattacchione     Robert
Mattacchione, President

 

 

 

 



 

 

